DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 05, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 26 and 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah et al. (US 2020/0205050 A1; hereinafter “Shah”).
For claim 1, Shah teaches turning on, by the first node device, the data duplication transmission mode through the RRC message; or turning off, by the first node device, the data duplication transmission mode through the RRC message (see paragraph 0147; Source MgNB transmits the updated UE packet duplication status to the UE. Optionally, the updated UE packet duplication status is transmitted to the UE within a handover command message, such as, for instance in the RRC connection reconfiguration request message); and sending, by the first node device, a notification message to a second node device, wherein the notification message indicates that the data duplication transmission mode is in the on state or the data duplication transmission mode is in the off state, wherein the first node device is a master node device and the second node device is a secondary node device (see paragraph 0009; information on the 
For claim 26, Shah taches wherein interface between network nodes comprise an X2 interface (see paragraph 0076; handover via the X2 interface is normally used for the inter-eNodeB mobility).
For claim 37, Shah teaches wherein the notification message is independent and different from the RRC message (see paragraph 0009; information on the status of uplink packet duplication is per uplink radio bearer, one or more uplink radio bearers being established between the user equipment and the source base station. The source base station further comprises a transmitter, which when in operation, transmits the user equipment packet duplication status to a target base station and see paragraph 0147; Source MgNB transmits the updated UE packet duplication status to the UE. Optionally, the updated UE packet duplication status is transmitted to the UE within a handover command message, such as, for instance in the RRC connection reconfiguration request message; status information sent to target is different form RRC message sent to UE).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 – 8, 23 – 34 and 38 – 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2020/0205050 A1; hereinafter “Shah”) in view of Kwon (US 2015/0092707 A1).
For claim 6, Shah teaches acquiring an on-off state of a data duplication transmission mode from a first node device, wherein the first node device turns on or turns off the data duplication transmission mode through a Radio Resource Control (RRC) message (see paragraph 0147; Source MgNB transmits the updated UE packet duplication status to the UE. Optionally, the updated UE packet duplication status is transmitted to the UE within a handover command message, such as, for instance in the RRC connection reconfiguration request message); and  wherein the first node device is a master node device and the second node device is a secondary node device, and the first node device communicated with the second node through an interface 
For claim 7, Shah teaches all of the claimed subject matter with the exception of wherein the second node device controls data duplication transmission through the MAC message.  Kwon from the field of communications similar to that of Shah teaches the UE identifies and applies information about activation/deactivation indicator(s) of secondary serving cell(s) involved 
For claim 8, Shah teaches wherein acquiring the on-off state of the data duplication transmission mode from the first node device comprises: acquiring and monitoring the RRC message sent by the first node device, and analyzing the RRC message to learn about whether the first node device controls the on-off state of the data duplication transmission mode and learn about whether the first node device turns on or turns off the data duplication transmission mode (see paragraph 0147; Source MgNB transmits the updated UE packet duplication status to the UE. Optionally, the updated UE packet duplication status is transmitted to the UE within a handover command message, such as, for instance in the RRC connection reconfiguration request message).
For claim 23, Shah teaches a first node device, a second node device and User Equipment (UE), wherein a control manner of the first node device for data duplication transmission is different from a control manner of the second node device for data duplication transmission, the first node device is a master node device and the second node device is a secondary node device (see paragraph 0056 – 0058; multi-connectivity between LTE and the new radio access 
For claim 24, Shah teaches all of the claimed subject matter with the exception of wherein the UE is configured to: responsive to the data duplication transmission mode being in the on state receive the MAC message sent by the second node device and activate or deactivate a data duplication transmission capability according to the MAC message, wherein the MAC message indicates an activation state of the data duplication transmission capability and the activation state comprises an activated or deactivated state.  Kwon from the field of communications similar to that of Shah teaches the UE identifies and applies information about activation/deactivation indicator(s) of secondary serving cell(s) involved with the MeNB, and ignores information about activation/deactivation indicator(s) for secondary serving cell(s) involved with the SeNB, from the first activation/deactivation MAC CE message (see paragraph 0115) and UE identifies which eNB configures with each of the secondary serving cells for the UE in order to selectively apply or ignore activation/deactivation indicators of secondary serving cells in the activation/deactivation MAC CE message (see paragraph 0116).  Therefore, it would have been obvious to one skilled in the art before the effective filing date 
For claim 25, Shah teaches all of the claimed subject matter with the exception of wherein the second node device controls data duplication transmission through a  Medium Access Control (MAC) message.  Kwon from the field of communications similar to that of Shah teaches the UE identifies and applies information about activation/deactivation indicator(s) of secondary serving cell(s) involved with the MeNB, and ignores information about activation/deactivation indicator(s) for secondary serving cell(s) involved with the SeNB, from the first activation/deactivation MAC CE message (see paragraph 0115) and UE identifies which eNB configures with each of the secondary serving cells for the UE in order to selectively apply or ignore activation/deactivation indicators of secondary serving cells in the activation/deactivation MAC CE message (see paragraph 0116).  Therefore, it would have been obvious to one skilled in the art before the effective filing date to have the base station of Shah send a MAC CE message to the UE and determine to apply activation/deactivation as taught by Kwon.  The motivation for doing this is to provide for an efficient system where processing power is saved.
For claim 27, Shah teaches all of the claimed subject matter with the exception of wherein determining the processing strategy for the MAC message sent by the second node device according to the on-off state of the data duplication transmission mode and processing the MAC message sent by the second node device according to the processing strategy comprises: responsive to the data duplication transmission mode being in the on state, receiving the MAC message sent by the second node device, and activating or deactivating a data duplication 
For claim 28, Shah teaches all of the claimed subject matter with the exception of wherein determining the processing strategy for the MAC message sent by the second node device according to the on-off state of the data duplication transmission mode and processing the MAC message sent by the second node device according to the processing strategy comprises: responsive to the data duplication transmission mode being in the off state, ignoring the MAC message sent by the second node device. Kwon from the field of communications similar to that of Shah teaches the UE identifies and applies information about activation/deactivation indicator(s) of secondary serving cell(s) involved with the MeNB, and ignores information about activation/deactivation indicator(s) for secondary serving cell(s) involved with the SeNB, 
For claim 29, Shah teaches all of the claimed subject matter with the exception of wherein the second node device controls data duplication transmission through the MAC message. Kwon from the field of communications similar to that of Shah teaches the UE identifies and applies information about activation/deactivation indicator(s) of secondary serving cell(s) involved with the MeNB, and ignores information about activation/deactivation indicator(s) for secondary serving cell(s) involved with the SeNB, from the first activation/deactivation MAC CE message (see paragraph 0115) and UE identifies which eNB configures with each of the secondary serving cells for the UE in order to selectively apply or ignore activation/deactivation indicators of secondary serving cells in the activation/deactivation MAC CE message (see paragraph 0116).  Therefore, it would have been obvious to one skilled in the art before the effective filing date to have the base station of Shah send a MAC CE message to the UE and determine to apply activation/deactivation as taught by Kwon.  The motivation for doing this is to provide for an efficient system where processing power is saved.
For claim 30, Shah teaches wherein the second node device is configured to receive a notification message sent by the first node device, wherein the notification message indicates 
For claim 31, Shah in combination with Kwon teaches wherein the second node device is configured to determine whether to control an activation state of a data duplication transmission capability through the MAC message according to the on-off state, indicated in the notification message, of the data duplication transmission mode, wherein the activation state comprises activated or deactivated states (see Shah paragraph 0009; information on the status of uplink packet duplication is per uplink radio bearer, one or more uplink radio bearers being established between the user equipment and the source base station. The source base station further comprises a transmitter, which when in operation, transmits the user equipment packet duplication status to a target base station and see Kwon paragraph 0115; the UE identifies and applies information about activation/deactivation indicator(s) of secondary serving cell(s) involved with the MeNB, and ignores information about activation/deactivation indicator(s) for secondary serving cell(s) involved with the SeNB, from the first activation/deactivation MAC CE message). Therefore, it would have been obvious to one skilled in the art before the effective filing date to have the base station notified of the duplication status as disclosed by Shah send a MAC CE message to the UE and determine to apply activation/deactivation as taught by Kwon.  The motivation for doing this is to provide for an efficient system where processing power is saved.

For claim 33, Shah in combination with Kwon teaches wherein the second node device is further configured to: responsive to determining, according to the notification message, that the data duplication transmission mode is in the off state, not control the activation state of the data duplication transmission capability (see Shah paragraph 0009; information on the status of uplink packet duplication is per uplink radio bearer, one or more uplink radio bearers being established between the user equipment and the source base station. The source base station further comprises a transmitter, which when in operation, transmits the user equipment packet 
For claim 34, Shah teaches all of the claimed subject matter with the exception of wherein the UE is configured to: responsive to the data duplication transmission mode being in the off state, ignore the MAC message sent by the second node device. Kwon from the field of communications similar to that of Shah teaches the UE identifies and applies information about activation/deactivation indicator(s) of secondary serving cell(s) involved with the MeNB, and ignores information about activation/deactivation indicator(s) for secondary serving cell(s) involved with the SeNB, from the first activation/deactivation MAC CE message (see paragraph 0115) and UE identifies which eNB configures with each of the secondary serving cells for the UE in order to selectively apply or ignore activation/deactivation indicators of secondary serving cells in the activation/deactivation MAC CE message (see paragraph 0116).  Therefore, it would have been obvious to one skilled in the art before the effective filing date to have the base station of Shah send a MAC CE message to the UE and determine to apply activation/deactivation as taught by Kwon.  The motivation for doing this is to provide for an efficient system where processing power is saved.

For claim 39, Shah teaches wherein the notification message is independent and different from the RRC message (see paragraph 0009; information on the status of uplink packet duplication is per uplink radio bearer, one or more uplink radio bearers being established between the user equipment and the source base station. The source base station further comprises a transmitter, which when in operation, transmits the user equipment packet duplication status to a target base station and see paragraph 0147; Source MgNB transmits the updated UE packet duplication 
For claim 40, Shah teaches a control manner of the first node device for data duplication transmission is different from a control manner of the second node device for data duplication transmission. (see paragraph 0056 – 0058; multi-connectivity between LTE and the new radio access technology NR 5G may be supported, and can be based on the concept of dual connectivity).  Shah does not explicitly teach wherein the second device controls data duplication through a Medium Access Control Message.  Kwon from the field of communications similar to that of Shah teaches the UE identifies and applies information about activation/deactivation indicator(s) of secondary serving cell(s) involved with the MeNB, and ignores information about activation/deactivation indicator(s) for secondary serving cell(s) involved with the SeNB, from the first activation/deactivation MAC CE message (see paragraph 0115) and UE identifies which eNB configures with each of the secondary serving cells for the UE in order to selectively apply or ignore activation/deactivation indicators of secondary serving cells in the activation/deactivation MAC CE message (see paragraph 0116).  Therefore, it would have been obvious to one skilled in the art before the effective filing date to have the base station of Shah send a MAC CE message to the UE and determine to apply activation/deactivation as taught by Kwon.  The motivation for doing this is to provide for an efficient system where processing power is saved.

	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Huawei, HiSilicon (NPL/“Robust data transmission during handover using packet duplication” R2-1706710) is/are cited to show a METHOD FOR TRANSMISSION CONTROL, DEVICE, EQUIPMENT AND STORAGE MEDIUM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464